Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This Non-Final Office Action is in response to the application with serial number 16/577,241, filed on September 20, 2019.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to determining whether to transmit invitations to users (as evidenced by exemplary claim 1; “automatically determining to transmit the first assessment invitation to a computing device of the first user;” and “automatically determining to not transmit the second assessment invitation to the second user;”), an abstract idea.  Certain methods of organizing human activity 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (one or more computing devices in independent claims 1 and 12; and a storage medium and processor in claim 13). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (one or more computing devices in independent claims 1 and 12; and a storage medium and processor in claim 13) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0283905 A1 to Lahti et al. (hereinafter ‘LAHTI’).

Claim 1
LAHTI discloses a method comprising: storing one or more assessments for applicants of an opportunity (see abstract and ¶[0046]; an assessment scheme for assessing the suitability of a candidate.  A computer program and computer readable medium with a stored program carry out the invention); 
receiving first input that indicates that a first user applied for the opportunity (see ¶[0247]-[0249]; an applicant tracking system for a candidate); 
in response to receiving the first input, automatically determining whether to transmit a first assessment invitation to the first user (see ¶[0247]; invite candidates to complete an assessment.  See also ¶[0070] and Fig. 1; assessment of the suitability of a candidate is a ; 
automatically determining to transmit the first assessment invitation to a computing device of the first user (see ¶[0248]; candidates complete an assessment  configured in standard SHL talent management solutions assessment delivery and reporting, or URLs sent through emails or codes sent by users); 
receiving second input that indicates that a second user applied for the opportunity (see ¶[0247]-[0249]; an applicant tracking system for a candidate); 
in response to receiving the second input, automatically determining whether to transmit a second assessment invitation to the second user (see ¶[0247]; invite candidates to complete an assessment); 
automatically determining to not transmit the second assessment invitation to the second user (see again ¶[0070] and Fig. 1; assessment of the suitability of a candidate is a process of several stages, including initial screening, more focused testing, and finally a personal interview before the successful candidate is offered a job); 
wherein the method is performed by one or more computing devices (see ¶[0046]-[0047] and [0082] ; a computer program, computer program product, and computer servers).

Claim 8
LAHTI discloses the method of Claim 1
LAHTI additionally discloses further comprising: prior to receiving the first input, storing seeker data that indicates one or more attributes associated with the first user (see ¶[0001] and [0087]; multi-trait tests, such as personality tests); 
wherein automatically determining whether to transmit the first assessment invitation to the first user is based on the seeker data (see ¶[137] and Fig. 4; an initial pool of candidates .

Claim 9
LAHTI discloses the method as set forth in Claim 8.
LAHTI additionally discloses wherein the one or more attributes associated with the first user are based on one or more of: a number of invitations that the first user has received to take an assessment, a number of assessments that the first user has completed, or a number of previous assessments that the first user has passed (see ¶[0129], [0137], and [0161]-[0163] and Fig. 4;; pass rates as a percentage of candidates to be screened out.  Candidates are screened in stages of successive tests).

Claim 13
LAHTI discloses one or more storage media storing instructions (see ¶[0046]-[0047] and [0082] ; a computer program, computer program product, and computer servers) which, when executed by one or more processors, cause: 
storing one or more assessments for applicants of an opportunity (see abstract and ¶[0046]; an assessment scheme for assessing the suitability of a candidate.  A computer program and computer readable medium with a stored program carry out the invention); 
receiving first input that indicates that a first user applied for the opportunity (see ¶[0247]-[0249]; an applicant tracking system for a candidate); 
in response to receiving the first input, automatically determining whether to transmit a first assessment invitation to the first user (see ¶[0247]; invite candidates to complete an assessment.  See also ¶[0070] and Fig. 1; assessment of the suitability of a candidate is a process of several stages, including initial screening, more focused testing, and finally a personal interview before the successful candidate is offered a job); 
automatically determining to transmit the first assessment invitation to a computing device of the first user (see ¶[0248]; candidates complete an assessment  configured in standard SHL talent management solutions assessment delivery and reporting, or URLs sent through emails or codes sent by users); 
receiving second input that indicates that a second user applied for the opportunity (see ¶[0247]-[0249]; an applicant tracking system for a candidate); 
in response to receiving the second input, automatically determining whether to transmit a second assessment invitation to the second user (see ¶[0247]; invite candidates to complete an assessment); 
automatically determining to not transmit the second assessment invitation to the second user (see again ¶[0070] and Fig. 1; assessment of the suitability of a candidate is a process of several stages, including initial screening, more focused testing, and finally a personal interview before the successful candidate is offered a job). 

Claim 18
LAHTI discloses the system as set forth in Claim 13.
LAHTI additionally discloses wherein the instructions, when executed by the one or more processors, further cause: prior to receiving the first input, storing seeker data that indicates one or more attributes associated with the first user (see ¶[0001] and [0087]; multi-trait tests, such as personality tests); 
wherein automatically determining whether to transmit the first assessment invitation to the first user is based on the seeker data (see ¶[137] and Fig. 4; an initial pool of candidates enter a funnel of successive tests that are applied to the pool, screening some out and decreasing the remainder).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0283905 A1 to LAHTI et al. in view of US 2012/0271675 A1 to Christensen et al. (hereinafter ‘CHRISTENSEN’).

Claim 2
LAHTI discloses the method of Claim 1
LAHTI does not specifically disclose, but CHRISTENSEN discloses, further comprising: assigning the second user to a queue of applicants that have not received an assessment invitation for the opportunity (see ¶[0005]; a dynamic queueing system for job placement that ranks and sorts candidates based on a score achieved); and
after assigning the second user to the queue of applicants and after automatically determining to not transmit the second assessment invitation to the second user, automatically determining whether to transmit the second assessment invitation to the second user (see ¶[0020]; dynamic queues, where the candidate with the highest score receives consideration). 
LAHTI further discloses automatically determining to transmit the second assessment invitation to the second user (see ¶[0248]; candidates complete an assessment  configured in standard SHL talent management solutions assessment delivery and reporting, or URLs sent through emails or codes sent by users).


Claim 14
LAHTI discloses the system as set forth in Claim 13.
LAHTI does not specifically disclose, but CHRISTENSEN discloses, wherein the instructions, when executed by the one or more processors, further cause: assigning the second user to a queue of applicants that have not received an assessment invitation for the opportunity (see ¶[0005]; a dynamic queueing system for job placement that ranks and sorts candidates based on a score achieved); and 
after assigning the second user to the queue of applicants and after automatically determining to not transmit the second assessment invitation to the second user (see ¶[0020]; dynamic queues, where the candidate with the highest score receives consideration). 
LAHTI further discloses, automatically determining whether to transmit the second assessment invitation to the second user (see ¶[0248]; candidates complete an assessment  configured in standard SHL talent management solutions assessment delivery and reporting, or URLs sent through emails or codes sent by users).
LAHTI discloses an assessment system that assesses candidates in a process of several stages, including initial screening and focused testing (see ¶[0070]).  CHRISTENSEN discloses dynamic candidate organization, where candidates are selected for consideration based on a screening assessment.  It would have been obvious to prioritize candidates for  
LAHTI further discloses automatically determining to transmit the second assessment invitation to the second user (see ¶[0248]; candidates complete an assessment  configured in standard SHL talent management solutions assessment delivery and reporting, or URLs sent through emails or codes sent by users).

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0283905 A1 to LAHTI et al. in view of US 2016/0132835 A1 to Poirier (hereinafter ‘POIRIER’).

Claim 3
LAHTI discloses the method of Claim 1
LAHTI does not explicitly disclose, but POIRIER discloses, wherein automatically determining to transmit the first assessment invitation to the first user comprises automatically determining to delay transmitting the first assessment invitation to the first user for a period of time, the method further comprising: in response to determining that the period of time has lapsed, transmitting the first assessment invitation to the first user (see ¶[0056]; the job seeker may receive periodic alerts on job criteria).
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments through emails and URLs (see ¶[0247]-[0248]).  POIRIER discloses providing periodic alerts on job searches to job seekers.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the periodic alerts for job postings as taught by POIRIER in the system executing the method of LAHTI with the motivation to provide available offers to candidates.

Claim 15
LAHTI discloses the system as set forth in Claim 13.
LAHTI does not explicitly disclose, but POIRIER discloses, wherein automatically determining to transmit the first assessment invitation to the first user comprises automatically determining to delay transmitting the first assessment invitation to the first user for a period of time, wherein the instructions, when executed by the one or more processors, further cause: in response to determining that the period of time has lapsed, transmitting the first assessment invitation to the first user (see ¶[0056]; the job seeker may receive periodic alerts on job criteria).
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments through emails and URLs (see ¶[0247]-[0248]).  POIRIER discloses providing periodic alerts on job searches to job seekers.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the periodic alerts for job postings as taught by POIRIER in the system executing the method of LAHTI with the motivation to provide available offers to candidates.

Claims 4, 7, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0283905 A1 to LAHTI et al. in view of US 2015/0006421 A1 to Pearson (hereinafter ‘PEARSON’)

Claim 4
LAHTI discloses the method of Claim 1
LAHTI does not specifically disclose, but PEARSON discloses, further comprising: prior to receiving the first input, storing review data that indicates one or more attributes associated with an entity that reviews applicants to the opportunity (see ¶[0004]; determine whether a number of active candidate profiles for a campaign for employment satisfy a threshold); 
wherein automatically determining whether to transmit the first assessment invitation to the first user is based on the review data (see again ¶[0004]; provide an electronic posting for the employment position.  See also ¶[0037] and [0069]; a candidate/user may be an individual.  Details of the opportunity can be provided in an invitation by management).
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments through emails and URLs (see ¶[0247]-[0248]).  PEARSON discloses a demand driven advertising system that includes employment ads, where a posting is generated in response to determining that a number of candidate profiles do not satisfy a threshold.  It would have been obvious to include the threshold as taught by PEARSON in the system executing the method of LAHTI with the motivation to optimize profit (see PEARSON ¶[0065]).

Claim 7
The combination of LAHTI and PEARSON discloses the method as set forth in Claim 4.
LAHTI does not specifically disclose, but PEARSON discloses, wherein the one or more attributes associated with the entity comprises a number of current applicants to the opportunity for the entity to review (see again ¶[0004]; provide an electronic posting for the employment position.  See also ¶[0037] and [0069]; a candidate/user may be an individual.  Details of the opportunity can be provided in an invitation by management).
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments through emails and URLs (see ¶[0247]-[0248]).  PEARSON discloses a demand driven advertising system that includes employment ads, where a posting is generated in response to determining that a number of candidate profiles do not satisfy a threshold.  It would have been obvious to include the threshold as taught by PEARSON 

Claim 12
LAHTI discloses a method comprising: storing an assessment for applicants of an opportunity (see abstract and ¶[0046]; an assessment scheme for assessing the suitability of a candidate.  A computer program and computer readable medium with a stored program carry out the invention).
LAHTI does not specifically disclose, but PEARSON discloses, storing reviewer history data that is based on a number of previous assessments that an entity that reviews applicants to the opportunity reviewed (see ¶[0004]; determine whether a number of active candidate profiles for a campaign for employment satisfy a threshold).
LAHTI further discloses receiving input that indicates that a particular user applied for the opportunity (see ¶[0247]-[0249]; an applicant tracking system for a candidate); 
in response to receiving the input: determining one or more attributes, of the particular user, that pertain to assessments (see ¶[0001] and [0087]; multi-trait tests, such as personality tests).
LAHTI does not specifically disclose, but PEARSON discloses, based on the reviewer history data (see ¶[0004]; determine whether a number of active candidate profiles for a campaign for employment satisfy a threshold).
LAHTI further discloses and the one or more attributes, automatically determining whether to transmit an assessment invitation to a computing device of the particular user (see ¶[137] and Fig. 4; an initial pool of candidates enter a funnel of successive tests that are applied to the pool, screening some out and decreasing the remainder); 
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments through emails and URLs (see ¶[0247]-[0248]).  
LAHTI further discloses wherein the method is performed by one or more computing devices (see ¶[0046]-[0047] and [0082] ; a computer program, computer program product, and computer servers).

Claim 16
LAHTI discloses the system as set forth in Claim 13.
LAHTI does not specifically disclose, but PEARSON discloses, wherein the instructions, when executed by the one or more processors, further cause: prior to receiving the first input, storing review data that indicates one or more attributes associated with an entity that reviews applicants to the opportunity (see ¶[0004]; determine whether a number of active candidate profiles for a campaign for employment satisfy a threshold); 
wherein automatically determining whether to transmit the first assessment invitation to the first user is based on the review data (see again ¶[0004]; provide an electronic posting for the employment position.  See also ¶[0037] and [0069]; a candidate/user may be an individual.  Details of the opportunity can be provided in an invitation by management).
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments through emails and URLs (see ¶[0247]-[0248]).  PEARSON discloses a demand driven advertising system that includes employment ads, where a posting is generated in response to determining that a number of candidate profiles do not satisfy a threshold.  It would have been obvious to include the threshold as taught by PEARSON 

Claim 17
The combination of LAHTI and PEARSON discloses the system as set forth in Claim 16.
LAHTI does not specifically disclose, but PEARSON discloses, wherein the one or more attributes associated with the entity comprises (a) a history of reviewing one or more assessments taken by a set of applicants to one or more opportunities or (b) a number of current applicants to the opportunity for the entity to review (see ¶[0004]; determine whether a number of active candidate profiles for a campaign for employment satisfy a threshold).
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments through emails and URLs (see ¶[0247]-[0248]).  PEARSON discloses a demand driven advertising system that includes employment ads, where a posting is generated in response to determining that a number of candidate profiles do not satisfy a threshold.  It would have been obvious to include the threshold as taught by PEARSON in the system executing the method of LAHTI with the motivation to optimize profit (see PEARSON ¶[0065]).


Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0283905 A1 to LAHTI et al. in view of US 2015/0006422 A1 to Carter et al. (hereinafter ‘CARTER’).

Claim 10
LAHTI discloses the method as set forth in Claim 8. 
LAHTI does not explicitly disclose, but CARTER discloses, wherein the one or more attributes associated with the first user are based on one or more of: a number of uncompleted assessments assigned to the first user (see ¶[0156]; if a user has not completed a questionnaire, the system provides the candidate the opportunity to complete the questionnaire.  If the questionnaire is complete, then the candidate may view an employer compatibility report), 
a number of uncompleted writing assignments associated with the first user, 
a number of interviews for the first user to schedule, or 
a number of scheduled interviews for the first user to attend.
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments prior to offering a job or role (see ¶[0070]).  CARTER discloses system and methods for online employment matching that includes requiring a candidate to complete a questionnaire before viewing a compatibility report.  It would have been obvious for one of ordinary skill in the art at the time of invention to include completing questionnaires prior to viewing compatibility reports as taught by CARTER in the system executing the method of LAHTI with the motivation to assess suitability of candidates before offering a job.  

Claim 19
LAHTI discloses the system as set forth in Claim 18.
wherein the one or more attributes associated with the first user are based on one or more of: 
a number of invitations that the first user has received to take an assessment, 
a number of assessments that the first user has completed, a number of previous assessments that the first user has passed, 
a number of uncompleted assessments assigned to the first user (see ¶[0156]; if a user has not completed a questionnaire, the system provides the candidate the opportunity to complete the questionnaire.  If the questionnaire is complete, then the candidate may view an employer compatibility report), 
a number of uncompleted writing assignments associated with the first user, 
a number of interviews for the first user to schedule, or 
a number of scheduled interviews for the first user to attend.
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments prior to offering a job or role (see ¶[0070]).  CARTER discloses system and methods for online employment matching that includes requiring a candidate to complete a questionnaire before viewing a compatibility report.  It would have been obvious for one of ordinary skill in the art at the time of invention to include completing questionnaires prior to viewing compatibility reports as taught by CARTER in the system executing the method of LAHTI with the motivation to assess suitability of candidates before offering a job.  


Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0283905 A1 to LAHTI et al. in view of US 2014/0214709 A1 to Greaney (hereinafter ‘GREANEY’)

Claim 11
LAHTI discloses the method of Claim 1
LAHTI does not specifically disclose, but GREANEY discloses, further comprising: determining, based on one or more attributes associated with an entity that reviews applicants to the opportunity, an amount of time to complete the one or more assessments (see ¶[0243]; a time for stress test positions like air traffic controller); 
transmitting, to the first user, the first assessment invitation and time data that indicates the amount of time to complete the one or more assessments (see ¶[0243] and Fig. 5C; a timer for stress test positions as a time pressure assessment of an applicant).
LAHTI discloses an assessment system for assessing the suitability of candidates by inviting them to complete assessments prior to offering a job or role (see ¶[0070]).  GREANEY discloses occupational performance assessment that includes timers for pressure testing.  It would have been obvious for one of ordinary skill in the art at the time of invention to include pressure testing with a timer as taught by GREANEY in the system executing the method of LAHTI with the motivation to stress test for high pressure jobs. 

Claim 20
LAHTI discloses the system as set forth in Claim 13.
LAHTI does not specifically disclose, but GREANEY discloses, wherein the instructions, when executed by the one or more processors, further cause: determining, based on one or more attributes associated with an entity that reviews applicants to the opportunity, an amount of time to complete the one or more assessments (see ¶[0243]; a time for stress test positions like air traffic controller); 
transmitting, to the first user, the first assessment invitation and time data that indicates the amount of time to complete the one or more assessments (see ¶[0243] and Fig. 5C; a timer for stress test positions as a time pressure assessment of an applicant).
. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0283905 A1 to LAHTI et al. in view of US 2015/0006421 A1 to Pearson as applied to claims 1 and 4 above, and further in view of US 2014/0136254 A1 to Das et al. (hereinafter ‘DAS’).

Claim 5
The combination of LAHTI and PEARSON discloses the method as set forth in Claim 4.
The combination of LAHTI and PEARSON does not specifically disclose, but DAS discloses, wherein the one or more attributes associated with the entity comprises a history of reviewing one or more assessments taken by a set of applicants to one or more opportunities (see ¶[0047]-[0048]; determine whether to use agents based on prior performance in regard to similar crowdsourcing tasks).
LAHTI discloses an assessment system for assessing the suitability of candidates through an assessment process that may require trained psychologists to interpret the results (see ¶[0002]).  DAS discloses determining whether to use crowdsourcing for a specified task based on past performance of agents.  It would have been obvious for one of ordinary skill in the art at the time of invention to include past performance of agents as taught by DAS in the system executing the method of LAHTI with the motivation to use trained agents to interpret the results of an assessment.

Claim 6
The combination of LAHTI, PEARSON, and DAS discloses the method as set forth in Claim 5.
LAHTI does not specifically disclose, but DAS discloses, wherein the one or more opportunities do not include the opportunity (see ¶[0047]-[0048]; determine whether to use agents based on prior performance in regard to similar crowdsourcing tasks).
LAHTI discloses an assessment system for assessing the suitability of candidates through an assessment process that may require trained psychologists to interpret the results (see ¶[0002]).  DAS discloses determining whether to use crowdsourcing for a specified task based on past performance of agents.  It would have been obvious for one of ordinary skill in the art at the time of invention to include past performance of agents as taught by DAS in the system executing the method of LAHTI with the motivation to use trained agents to interpret the results of an assessment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/             Primary Examiner, Art Unit 3624